                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


SAGE REDWIND,
                                                                              No. 3:18-cv-2094-SB
                Plaintiff,
                                                                          OPINION AND ORDER
       v.

WESTERN UNION LLC,

               Defendant.

MOSMAN,J.,

       On June 21, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R) [50] and recommended granting Defendant Western Union LLC's

(Western Union) Motion [5] to dismiss Plaintiff Sage Redwind's pay discrimination claim and

denying Western Union's Motion [5] for partial dismissal of Ms. Redwind's retaliation and

discrimination claims. Judge Beckermai+ also denied Ms. Redwind's Motion [15] for sanctions.

Ms. Redwind filed objections, and Western Union responded. 1

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to




       1
         I denied Ms. Redwind's Motion for leave to reply to Western Union's objections on the
basis that additional briefing would not aid in my review of the F&R. [55].
1 - OPINION AND ORDER
make a de novo determination regarding those portions of the report or specified findings or

recommendations as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). The court,

however, is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny with which I am required to review

the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any pati of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Upon careful review, I agree with Judge Beckerman's recommendations to grant the

Motion [5] to dismiss Ms. Redwind's pay discrimination claim and deny the Motion [5] for

partial dismissal of her retaliation and discrimination claims and ADOPT the F&R as my own

opinion. To the extent necessary, I also adopt Judge Beckerman's denial of Ms. Redwind's

Motion [15] for sanctions. I grant Ms. Redwind fourteen days from the date this Opinion and

Order to file an amended complaint that cures the deficiencies discussed in Judge Beckerman's

F&R. This matter is referred back to Judge Beckerman.

       IT IS SO ORDERED.

       DATED this l_1,,day of July, 2019.




2 - OPINION AND ORDER
